Cite BAER ECETE im

Elly [Fel Met HA eeepc let adit L(A bat bhatt Shale BIR BIDET ie

 

‘IVIENACTANOO-TIVWN TVORT

TOTTS TI ‘paozyooy

Peers YosanyD yanos /ZE 7

UOTSTATG UISISOM-STOUTTTI Jo OTIISTG uxeya Ion
FAN0D JOTAISTG *S*A-3an0Dy sya jo 1Z2TO~

=-,

y
v
or PAY Es

 

a

06979 ‘IL ‘®T[TAuosyoer
‘SAY UOJAOW FSeY QoZZ
"O°D STTTAuosyoer
Z90ZSU #00dT

A@SYITY *~M TTe4OITW

 
ib

ais

 

 

This Corespondence is from an inmaie of wh
lilineis Depariment of Corrections .
3 4 ‘e 7 7 a a a
THIS ENVELOPE IS RECYCLABLE AND MADE WITH 30% POST CONSUMER CONTENT £25 USPS 2013

Ds

 
